Haskell, J.
Audita querela, seeking to vacate a judgment of this court and to annul an execution issued upon it, whereon the plaintiff has been imprisoned, and to recover damages suffered thereby.
This writ alleges the plaintiff and defendant both to be of Lewiston in the county of Androscoggin. The declaration states, that the officer’s return on the original writ shows, that it was served by attachment of real estate and summons seasonably left, " at the last and usual place of abode of the said King,” this plaintiff, " in said county,” meaning the county of Androscoggin, and that, at the time of suing out the same and of the service thereof, this plaintiff, the defendant in that action, was an inhabitant of the State. It does not aver that he was not an inhabitant of the county of Androscoggin, or that he did not live there. His counsel does not suggest that the summons was not seasonably left at his domicil in that county. It follows therefore that the declaration fails to show, but that the original judgment, sought to be vacated, was rendered upon actual notice to the defendant in the original action, that is, legal service, seasonably made as required by statute. Sanborn v. Stickney, 69 Maine, 343. The temporary absence of the defendant in the original action from the State did not require a stay of execution, or that a bond should have been filed before the same issued. Jackson v. Gould, 72 Maine, 341.
The declaration therefore is fatally defective in substance, in that it does not show, but that the defendant in the original action was arrested upon a valid precept, properly issued upon a *109valid judgment, rendered upon legal process duly served, by a court having complete jurisdiction of the parties and of the subject matter of the suit. The plaintiff fails to show, but that he has been imprisoned by due process of law, for the nonpayment of a debt, to which he does not pretend to have any defense, legal, or equitable.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Libbey and Emery, JJ., concurred.